The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
	Applicant’s Track 1 Request for Prioritized Examination filed March 16, 2022, which was granted May 4, 2022, is acknowledged by the Examiner. 
Applicant’s Amendment filed November 3, 2022 has been entered into the present application. 
	Claims 1-20 are pending. Claims 1, 5-10 and 13-17 are amended. 
Applicant’s arguments, filed November 3, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed September 16, 2022 (two pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08A, the Examiner has considered the cited references, with the exception of those references that have been lined out. The references that are lined out were previously cited on the PTO-892 mailed August 3, 2022 and have been lined out to avoid duplicative citations. 

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of the invention of Group II (claims 1-16), directed to a method of prophylactic neuroprotection that prevents or reduces sequelae of traumatic brain injury (TBI) comprising orally administering to a subject in need thereof a composition that comprises branched chain amino acids (BCAAs) and optionally a plurality of vitamins, wherein the composition is administered before the subject is at risk for TBI, as stated in the reply filed July 1, 2022, which is still in effect over the claims. 
	Accordingly, claims 17-20 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter. 
	The claims that remain directed to the elected invention are claims 1-16 and such claims are herein acted on the merits infra.

Status of Objections/Rejections Set Forth in the August 3, 2022 Non-Final Office Action
	In reply to the objection to claim 1 as set forth at p.5 of the previous Office Action dated August 3, 2022, Applicant now amends claim 1 to replace the phrase “the branched chain amino acids” with “the BCAA component”. Accordingly, the objection is now hereby withdrawn. 
	In reply to the rejection of claims 1-16 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.5-8 of the previous Office Action dated August 3, 2022, Applicant now (i) amends claim 1 to remove the phrase “in need thereof” and now recite that the oral administration is performed in a subject previously defined as “intending … to participate in an activity associated with an increased risk for TBI”; (ii) amends claim 1 to remove the phrase “wherein the composition is administered before the subject is at risk for TBI” and now recite that the composition is administered “at least 10 minutes prior to participating in the activity” that is associated with increased TBI risk; (iii) amends claim 5 to clarify that it is “the BCAA component” comprising leucine, valine and isoleucine that is present “in an amount of about 7,000 mg”; (iv) amends claim 6 to now recite that it is “the composition” that “optionally further comprises minerals, carbohydrates, and/or an herbal extract”, not just the “ready-to-use powder”; (v) amends claims 8-10 and 15-16 to reference the administering step; and (vi) amends claim 13 to now recite that the composition is administered “in a quantity that correlates with a severity of the TBI and/or body weight of the subject”. Accordingly, these rejections are each now hereby withdrawn. 
	In reply to the rejection of claims 8-10 and 15-16 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.9 of the previous Office Action dated August 3, 2022, Applicant now amends claims 8-10 and 15-16 to define a step of oral administration. Accordingly, the rejection is now hereby withdrawn. 
In reply to the rejection of claims 1-2, 5-6, 8-11 and 14-16 under 35 U.S.C. §102(a)(1) as being anticipated by Cohen (WO 2014/172341 A1; 2014), as set forth at p.9-13 of the previous Office Action dated August 3, 2022, Applicant now amends claim 1 to require the recited vitamin component as part of the oral BCAA composition. As Cohen does not explicitly teach the incorporation of this vitamin component as now claimed, the rejection is now hereby withdrawn. 
In reply to the rejection of claims 2 and 12-13 under 35 U.S.C. §103 as being unpatentable over Cohen (WO 2014/172341 A1; 2014) in view of Carroll et al. (U.S. Patent Application Publication No. 2020/0163919 A1; 2020), as set forth at p.13-17 of the previous Office Action dated August 3, 2022, Applicant now amends claim 1 to require the recited vitamin component. Accordingly, the rejection is now hereby withdrawn.
In reply to the rejection of claim 7 under 35 U.S.C. §103 as being unpatentable over Cohen (WO 2014/172341 A1; 2014), as set forth at p.17-18 of the previous Office Action dated August 3, 2022, Applicant now amends claim 1 to require the recited vitamin component. Accordingly, the rejection is now hereby withdrawn. 
In reply to the provisional rejection of claims 1-11 and 14-16 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 17/572,368 in view of Cohen (WO 2014/172341 A1; 2014), as set forth at p.23-27 of the previous Office Action dated August 3, 2022, or the provisional rejection of claims 12-13 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 17/572,368 in view of Cohen (WO 2014/172341 A1; 2014), as applied to claims 1-11 and 14-16, further in view of Carroll et al. (U.S. Patent Application Publication No. 2020/0163919 A1; 2020), as set forth at p.27-28 of the previous Office Action dated August 3, 2022, Applicant now amends claim 1 to require the recited vitamin component, and that the administering step is performed “at least 10 minutes prior to participating in the activity” associated with an increased risk for TBI. Accordingly, each of the provisional nonstatutory double patenting rejections is now hereby withdrawn. 
Upon further reconsideration of the claimed subject matter as amended, new grounds for rejection are necessitated and set forth infra.
Amendment to the Specification
	At p.2 of the submission filed November 3, 2022, Applicant requests amendment to the specification at para.[0001] of the disclosure. 
	The proposed amendment to the specification is not entered into the record because it attempts to amend the relationship of the instant application to parent U.S. Patent Application No. 17/572,368 as a “continuation-in-part”, rather than a continuation as stated on the Application Data Sheet filed March 16, 2022 and confirmed in the filing receipt mailed March 21, 2022. 
37 C.F.R. §1.76(b)(5) clearly estates that “[p]roviding this [domestic benefit] information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120 and §1.78”. Here, the Application Data Sheet filed March 16, 2022 clearly identifies the instant application as a continuation of the parent ‘368 application – not a continuation-in-part as presented in the proposed amendment. Accordingly, if Applicant wishes to change the designation and relationship of the instant application to the parent ‘368 application, then this must be done by submitted a corrected Application Data Sheet and requesting a corrected filing receipt. See MPEP §601.05(a).

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-2 and 5-16 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for the reasons of record set forth at p.5-8 of the previous Office Action dated August 3, 2022, of which said reasons are herein incorporated by reference. 
The following rejection is maintained and amended only to reflect the current claim language:
In claim 1, the term “plurality” in the phrase “a plurality of vitamins” renders the claim indefinite because it is unclear if Applicant intends the recited “plurality” to define (i) more than one vitamin or (ii) more than two vitamins. Clarification is required. 

Response to Applicant’s Arguments
Applicant fails to specifically address the grounds for rejection in the remarks accompanying the November 3, 2022 submission. Accordingly, it remains that the term “plurality” in the phrase “a plurality of vitamins” fails to clearly set forth how many of the recited vitamins are required to satisfy the claim – e.g., more than one, more than two, or all of the recited vitamins. Applicant’s failure to clarify this matter in the claims necessitates the reiteration of this grounds for rejection. 
As Applicant’s claims 2 and 5-16 do not remedy this point of ambiguity in claim 1, they also remain subject to rejection. 
For these reasons supra, rejection of claims 1-2 and 5-16 is proper. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “intending for a subject to participate in an activity associated with an increased risk for TBI” renders the claim indefinite because it is unclear what objective standard is employed to distinguish subjects “intending” to participate in an activity associated with increased risk for TBI from those not “intending” to participate in such activity. For example, it is unclear if simply thinking about participating in an activity would be sufficient to satisfy the “intention”, or if some further level of commitment must be present to constitute the “intention”. Further complicating this determination that commonly executed, day-to-day activities are associated with increased risk for TBI (e.g., operating a motor vehicle, falling down stairs, etc.), so it is unclear if participation (or an intent to participate) in such day-to-day activities would be included (or excluded) from the claims as amended. Clarification is required. 
In claim 1, Applicant recites “an activity associated with an increased risk for TBI”, but it is unclear to what this “increased risk for TBI” is relative. Clarification is required.
In claim 13, Applicant recites “wherein the parenterally administered composition is administered in a quantity that correlates with a severity of the TBI and/or body weight of the subject”, which renders the claim indefinite because the nature of the referenced “correlation” is not clearly set forth. For example, it is unclear if the referenced correlation is a positive or negative correlation1. Clarification is required. 
In claim 8, Applicant recites “wherein the step of orally administering to a subject is further defined as orally administering to a subject in need of neuroprotection that prevents or reduces cognitive and/or behavioral dysfunction”, which renders the claim indefinite because it is unclear what further limitation such claim places on the parent method of claim 1. For example, it is unclear if the recited limitation of claim 8 changes the oral administration already provided for in claim 1 (and, if so, in what manner), or if claim 8 continues to recite an inherent effect of the oral administration already provided for in claim 1 (and, if so, then claim 8 would fail to properly further limit the subject matter of claim 1). Similar ambiguity exists also in claims 9-10, as well as claims 15-16, which are amended in a similar manner to claim 8 to specifically reference the step of oral administration. Clarification is required. 
As claims 2-7, 11-12 and 14 do not clarify these points of ambiguity in the claims, they must also be rejected on the same grounds. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.  

Response to Applicant’s Arguments
Applicant opines that the claim distinguishes over any subject executing common activities, such as driving a motor vehicle or walking down stairs, because “a subject does not intent [sic] on having an accident during these common activities” (Remarks, p.9).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant appears to take the position that the claim excludes certain activities because a subject does not intend to incur a TBI during such activities, but this cannot be accepted because subjects that participate in activities with a known and inherent risk of TBI – e.g., contact sports, such as football or hockey – do not specifically intend to incur a TBI. Such intent, however, does not mitigate the known and increased risk of incurring a TBI during such activity. As a result, it still remains unclear whether the claims distinguish over intending to participate in day-to-day activities, such as driving or walking down stairs, or not. Thought Applicant cites to para.[0041] of the as-filed specification in support of his position that risk for TBI is known to be associated with contact sports, automotive racing, etc., such disclosure does not vitiate the fact that claim 1 is open to participating in any “activity associated with an increased risk for TBI”, not just those described in the as-filed specification at para.[0041].
For these reasons supra, rejection of claims 1-16 is proper. 

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claims 8-10 and 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As set forth in the §112(b) (pre-AIA  second paragraph) rejections above, this rejection applies to the interpretation of claims 8-10 and 15-16 in which they appear to define an inherent property of the oral administration step of the method of instant claim 1. Clarification is required.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brantman (U.S. Patent No. 4,687,782; 1987) in view of Cohen (WO 2014/172341 A1; 2014), each already of record, for the reasons of record set forth at p.19-22 of the previous Office Action dated August 3, 2022, of which said reasons are herein incorporated by reference. 
Newly amended claim 1 recites a step of “intending for a subject to participate in an activity associated with an increased risk for TBI” and now requires that the oral composition be administered “at least 10 minutes prior to participating in the activity”. 
Newly amended claim 1 also requires the recited “vitamin component” that “comprises a plurality of vitamins” recited in the claim. 
Newly amended claim 7 requires that the composition is administered “at least 15 minutes prior to participating in the activity”.
Newly amended claim 14 defines the activity as, e.g., a contact sport activity. 
As established in the grounds for rejection, Brantman teaches oral administration of his BCAA composition starting 30-45 min prior to the onset of strenuous exercise. Cohen provides factual evidence material to demonstrating the prima facie obviousness of administering Brantman’s BCAA composition prior to engaging in contact sports – a form of strenuous exercise and an activity with increased likelihood of sustaining a TBI – to prevent the effects of a TBI. Such teachings establish why the ordinarily skilled artisan would have administered Brantman’s BCAA composition about 30-45 min prior to the subject engaging in strenuous contact sports activity that would put the subject at risk for TBI, which meets Applicant’s newly claimed requirement that the BCAA composition be administered “at least 10 minutes prior to participating in the activity” (or at least 15 minutes, as recited in claim 7).
Also, Brantman’s composition contains the BCAAs leucine, isoleucine and valine, as well as the vitamins C, B1, B2, B3 (niacin), B5 (pantothenate), B6, B7 (biotin), B9 (folic acid) and B12, which meets the BCAA and vitamin components of the composition as defined in claim 1, and further defined in claims 3-4.
Newly amended claim 5 recites the BCAA component is present in an amount of about 7000 mg.
Brantman’s exemplified composition comprises the BCAAs L-isoleucine (0.625 g), L-leucine (0.85 g) and L-valine (0.625 g), which constitutes a total amount of BCAAs of 2.1 g, which is “about” 7 g BCAAs as instantly claimed, absent any definition of the amount of variation tolerated by the term “about” as used in the instant claims. 
Newly amended claim 6 recites that the composition is formulated as a beverage, snack bar, or ready-to-use powder, and wherein the composition optionally further comprises minerals, carbohydrates and/or an herbal extract.
Brantman discloses his BCAA composition in the form of a liquid drink to be consumed orally, and discloses that his exemplified BCAA composition further contains other minerals and carbohydrates.
Regarding newly amended claims 8-10 and 15-16, Applicant’s amendments fail to clearly set forth whether the limitations are directed to properties of the oral administration step, or are intended to further limit the oral administration in another undefined way (see above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”). For the purposes of examination, newly amended claims 8-10 and 15-16 are interpreted as continuing to define resultant effects of the oral administration step already provided for in claim 1. As the cited prior art teachings address each limitation of the method as defined in Applicant’s claim 1, the intended results of the method as defined by claims 8-10 and 15-16 must necessarily yield from these cited prior art teachings as combined. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “Brantman merely teaches” a BCAA formulation “to promote muscle adaptation to strenuous exercise by maximizing protein synthesis in skeletal muscle and protecting the liver, which is metabolically stressed on behalf of skeletal muscle as a result of strenuous exercise” (Remarks, p.14). Applicant opines that Brantman teaches that “cellular glutamate” is necessary “to eliminate protons H+ resulting from catabolic reactions during exercise”, but that the ordinarily skilled artisan would not have had a reasonable expectation of success in formulating Brantman’s composition “to be therapeutically effective to improve clearance of glutamate in the subject” to reduce or prevent TBI (Remarks, p.15). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant urges that the instantly claimed BCAA composition must be “therapeutically effective to improve clearance of glutamate in the subject”, but this is unavailing, as this objective or function of the claimed BCAA composition is not actually recited in the method as claimed. In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., that the BCAA composition must be therapeutically effective to improve clearance of glutamate in the subject at risk for TBI) are not actually recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Also, Applicant’s position on the role of glutamate in Brantman is not understood. Here, Applicant appears to take the position that the exercising subject of Brantman requires excess glutamate to eliminate protons from skeletal muscle produced from catabolic reactions during exercise (in which case that subject would have excess glutamate), but also that Brantman’s BCAA composition apparently accelerates glutamate removal from the subject by engaging glutamate with protons (in the form of NH4+) to form glutamine that is then removed by excretion in the urine (see, e.g., col.3, l.35-37, in which Brantman clearly discloses that the BCAA formulation functions specifically “to encourage proton efflux from muscle (via glutamine), so as to maintain intramuscular pH at optimum”). In either case, Applicant’s position appears to only further underscore the obviousness of employing Brantman’s BCAA composition for mitigating sequelae of a TBI in patients undertaking contact sports exercise because: (i) the subject undergoing strenuous exercise in Brantman exhibits excess glutamate (thereby replicating the excess glutamate that would occur after TBI, as alleged by Applicant), and (ii) Brantman’s BCAA composition promotes proton efflux from muscle – a process that specifically converts glutamate to form glutamine and, thus, would have accelerated glutamate removal in the subject (thereby “improve[ing] clearance of glutamate in the subject”, as alleged by Applicant). 
Applicant goes on to argue that “the Office asserts that Cohen teaches that the BCAAs may be administered before, during and/or after the TBI based on a single statement on page 12, lines 12-16” stating that the BCAAs may be administered “prior to sustaining a traumatic brain injury” (Remarks, p.16). Applicant opines that “Cohen repeatably describes the administration of BCAAs to a subject after a TBI” and, thus, would fail to motivate the skilled artisan to administer the composition “at least 10 minutes” before an activity with increased risk of TBI as claimed (Remarks, p.16).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant takes an unreasonably narrow view of Cohen’s teachings. In the instant case, Cohen explicitly describes a method for inhibiting, reducing, treating and/or preventing (which is defined expressly as prophylactic treatment of a subject at risk for sustaining a TBI to decrease the probability that the subject will develop effects of the TBI; p.14, l.32-p.15, l.2) pathology associated with TBI by orally administering a BCAA composition, and further teaches that the BCAAs may be administered before, during and/or after the TBI, e.g., the subject may be administered the BCAA composition prior to sustaining a TBI (for example, prior to participating in an activity with an increased likelihood of sustaining a TBI such as participating in a contact sport, such as hockey, football, rugby, etc.; p.2, l.2-7; p.12, l.9-15; p.15, l.12-16). It is clear, then, that Cohen specifically contemplated embodiments of his disclosed method in which the BCAA composition was administered prophylactically to a subject before engaging in an activity with increased risk for TBI, such as contact sports. To the extent that Applicant takes the position that Cohen may discuss or exemplify embodiments in which the BCAAs were administered after sustaining a TBI, this position is unpersuasive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP §2123(I) (citing to Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP §2123(II). 
For these reasons supra, rejection of claims 1, 3-10 and 14-16 is proper. 

Conclusion
Rejection of claims 1-16 is proper.
Claims 17-20 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
December 4, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant asserts on the record that claim 13 is clear because “as the severity of the TBI and/or body weight of the subject increases, the quantity to be administered also increases” (Remarks, p.11). This is unpersuasive, however, because this is not what is claimed. Applicant recites only that the quantity “correlates” to TBI severity and/or body weight – not, specifically, a positive correlation as urged. The unspecified nature of the recited correlation continues to render the claim indefinite for the reasons above.